DETAILED ACTION
Claims 1 through 20 originally filed 14 November 2019. By response to restriction requirement received 11 November 2021; Invention A was elected for examination and Invention B was withdrawn from consideration. By amendment received 11 November 2021; claims 4, 17, 19, and 20 are amended and claims 10 through 16 are withdrawn from consideration. Claims 1 through 9 and 17 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4)  because reference character "100" has been used to designate both P-up/top-emitting emitter and bottom-emitting emitter. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet " or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In the present case, the suggested correction is to delete the label "100" that appears after the term "bottom-emitting emitter" on the basis that the "bottom-emitting emitter" configuration does not appear to be specifically depicted in any particular drawing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 9 and 18 through 20 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, this claim requires "A closely spaced emitter array." The term "closely" in this claim is a relative term which renders the claim indefinite (See MPEP §2173.05(b)). The term "closely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, any emitter on the same chip will be regarded as "closely spaced".

Regarding claim 17, this claim requires "A closely spaced emitter array." The term "closely" in this claim is a relative term which renders the claim indefinite (See MPEP §2173.05(b)). The term "closely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, any emitter on the same chip will be regarded as "closely spaced".

Regarding claims 2 through 9 and 18 through 20, each of these claims depend properly from claims 1 and 17 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claims 1 and 17 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 through 5, and 17 through 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thornton (US Patent 5,978,408).

Regarding claim 1, Thornton discloses, "A first emitter comprising a first plurality of structures" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135).  "A second emitter adjacent to the first emitter" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135).  "[The second emitter] comprising a second plurality of structures" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135).  "Wherein the first emitter and the second emitter are configured in the emitter array such that different types of structures between the first plurality of structures and the second plurality of structures do not overlap while maintaining close spacing between the first emitter and the second emitter" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135, where trenches 126 do not overlap electrodes 132).  

Regarding claim 3, Thornton discloses, "Wherein the first plurality of structures and the second plurality of structures share at least one of: a p-metal extension, or a via, or a trench" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135, where two of trenches 126 are shared).  

Regarding claim 4, Thornton discloses, "Wherein at least one of a first via included in the first plurality of structures and a second via included in in the second plurality of structures are connected, a first trench included in the first plurality of structures and a second trench included in in the second plurality of structures are connected, or a first p-metal extension included in the first plurality of structures and a second p-metal extension included in in the second plurality of structures are connected" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135, where two of trenches 126 are shared and thereby overlap).  

Regarding claim 5, Thornton discloses, "Wherein the first plurality of structures includes at least one of a first quantity of p-metal extensions that is different relative to a second quantity of p-metal extensions included in the second plurality of structures or a first quantity of trenches that is different relative to a second quantity of trenches included in the second plurality of structures" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135).  "P-metal extensions included in the first plurality of structures and trenches included in the second plurality of structures do not overlap" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135, where none of trenches 126 overlap with electrodes 132).  "Trenches included in the first plurality of structures and p-metal extensions included in the second plurality of structures do not overlap" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135, where none of trenches 126 overlap with electrodes 132).  

Regarding claim 17, Thornton discloses, "A first plurality of emitters" (col. 7, lines 18-26, Fig. 9, pts. 122, 126, and 135, and Fig. 14, where the first plurality of emitters corresponds to the two left most emitters 122 of Figure 14).  "Each [first plurality of emitters] comprising a respective first plurality of structures" (col. 7, lines 18-26, Fig. 9, pts. 122, 126, and 135, and Fig. 14).  "Wherein the first plurality of emitters is configured in the closely spaced emitter array such that different types of structures between each of the respective first plurality of structures do not overlap while maintaining close spacing between the first plurality of emitters" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135, where trenches 126 do not overlap electrodes 132).  "A second plurality of emitters" (col. 7, lines 18-26, Fig. 9, pts. 122, 126, and 135, and Fig. 14, where the first plurality of emitters corresponds to the two right most emitters 122 of Figure 14).  "Each [second plurality of emitters] comprising a respective second plurality of structures" (col. 7, lines 18-26, Fig. 9, pts. 122, 126, and 135, and Fig. 14).  "Wherein the second plurality of emitters is configured in the closely spaced emitter array such that different types of structures between each of the respective second plurality of structures do not overlap while maintaining close spacing between the second plurality of emitters" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135, where trenches 126 do not overlap electrodes 132).  

Regarding claim 18, Thornton discloses, "Wherein each emitter of the first plurality of emitters is located within a threshold distance from another emitter of the first plurality of emitters" (col. 7, lines 18-26, Fig. 9, pts. 122, 126, and 135, and Fig. 14, where the first plurality of emitters corresponds to the two left most emitters 122 of Figure 14).  "Wherein each emitter of the first plurality of emitters is located further than the threshold distance from each emitter of the second plurality of emitters" (col. 7, lines 18-26, Fig. 9, pts. 122, 126, and 135, and Fig. 14, where the first plurality of emitters corresponds to the two right most emitters 122 of Figure 14).  

Regarding claim 19, Thornton discloses, "Wherein each emitter of the first plurality of emitters is rotated such that p-metal extensions included in each of the respective first plurality of structures and trenches included in each of the respective first plurality of structures do not overlap" (col. 7, lines 18-26, Fig. 9, pts. 122, 126, and 135, and Fig. 14, where none of these elements overlap in Figure 14).  "Wherein each emitter of the second plurality of emitters is rotated such that p-metal extensions included in each of the respective first plurality of structures and trenches included in each of the respective second plurality of structures do not overlap" (col. 7, lines 18-26, Fig. 9, pts. 122, 126, and 135, and Fig. 14, where none of these elements overlap in Figure 14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 7 rejected under 35 U.S.C. 103 as being unpatentable over Thornton.

Regarding claim 2, Thornton does not explicitly disclose, "Wherein the first emitter is rotated relative to the second emitter."  The examiner takes Official Notice of the fact that it was known in the art to rotate non-circular emission regions relative to one another so as to produce a mixture of emitted light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ emission regions that are rotated relative to one another, since employing emission regions so arranged allows for a mixed light output.

Regarding claim 6, Thornton discloses, "The one or more p-metal extensions included in the first plurality of structures and the one or more trenches included in the second plurality of structures do not overlap" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135, where none of trenches 126 overlap with electrodes 132).  "The one or more trenches included in the first plurality of structures and the one or more p-metal extensions included in the second plurality of structures do not overlap" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135, where none of trenches 126 overlap with electrodes 132).  Thornton does not explicitly disclose, "Wherein the first plurality of structures includes at least one of one or more trenches that are shaped differently relative to one or more trenches included in the second plurality of structures or one or more p-metal extensions that are shaped differently relative to one or more p-metal extensions included in the second plurality of structures."  The examiner takes Official Notice of the fact that it was known in the art to employ a VCSEL array composed of emission regions of different shape that produce different forms of emission so as to generate a mixture of different emissions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ p-metal extensions of different shapes defining differently shaped emission regions, since use of differently shaped emission regions allows for a mixture of light output.

Regarding claim 7, Thornton discloses, "The one or more p-metal extensions included in the first plurality of structures and the one or more trenches included in the second plurality of structures do not overlap" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135, where none of trenches 126 overlap with electrodes 132).  "The one or more trenches included in the first plurality of structures and the one or more p-metal extensions included in the second plurality of structures do not overlap" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135, where none of trenches 126 overlap with electrodes 132).  Thornton does not explicitly disclose, "Wherein the first plurality of structures includes at least one of one or more trenches that are sized differently relative to one or more trenches included in the second plurality of structures or one or more p-metal extensions that are shaped differently relative to one or more p-metal extensions included in the second plurality of structures."  The examiner takes Official Notice of the fact that it was known in the art to employ a VCSEL array composed of emission regions of different shape that produce different forms of emission so as to generate a mixture of different emissions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ p-metal extensions of different shapes defining differently shaped emission regions, since use of differently shaped emission regions allows for a mixture of light output.

Claims 8, 9, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Thornton in view of Kumei (US Pub. 2013/0022063).

Regarding claim 8, Thornton discloses, "P-metal extensions included in the first plurality of structures and trenches included in the second plurality of structures do not overlap" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135, where none of trenches 126 overlap with electrodes 132).  "Trenches included in the first plurality of structures and p-metal extensions included in the second plurality of structures do not overlap" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135, where none of trenches 126 overlap with electrodes 132).  Thornton does not explicitly disclose, "Wherein a spacing between a via and a trench included in the first plurality of structures is different relative to a spacing between a via and a trench included in the second plurality of structures."  Kumei discloses, "Wherein a spacing between a via and a trench included in the first plurality of structures is different relative to a spacing between a via and a trench included in the second plurality of structures" (p. [0025] and Fig. 2, pts. 110 and 114, where inclusion of a via such as 114 associated with electrode 110 as in Kumei in a device such as Thornton produces this arrangement because left most trench 126 associated with left emitter 122 is further from right electrode 135 associated with right emitter 122 than central trench 126 associated with right emitter 122 is from left electrode 135 associated with left emitter 122).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thornton with the teachings of Kumei.  In view of the teachings of Thornton regarding a VCSEL with p-metal contacts, the additional inclusion of an insulating layer over those p-metal contacts with a via to those p-metal contacts as taught by Kumei would enhance the teachings of Thornton by allowing a metal trace to be run to the p-metal contacts that is also insulated from the remainder of the device.

Regarding claim 9, Thornton discloses, "P-metal extensions included in the first plurality of structures and trenches included in the second plurality of structures do not overlap" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135, where none of trenches 126 overlap with electrodes 132).  "Trenches included in the first plurality of structures and p-metal extensions included in the second plurality of structures do not overlap" (col. 7, lines 18-26 and Fig. 9, pts. 122, 126, and 135, where none of trenches 126 overlap with electrodes 132).  Thornton does not explicitly disclose, "Wherein a spacing between a first via and a trench included in the first plurality of structures is different relative to a spacing between a second via and the trench included in the first plurality of structures."  Kumei discloses, "Wherein a spacing between a first via and a trench included in the first plurality of structures is different relative to a spacing between a second via and the trench included in the first plurality of structures" (p. [0025] and Fig. 2, pts. 110 and 114, where inclusion of a via such as 114 associated with electrode 110 as in Kumei in a device such as Thornton produces this arrangement because left most trench 126 associated with left emitter 122 is further from right electrode 135 associated with right emitter 122 than central trench 126 associated with right emitter 122 is from left electrode 135 associated with left emitter 122).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thornton with the teachings of Kumei for the reasons provided above regarding claim 8.  

Regarding claim 20, Thornton does not explicitly disclose, "Wherein vias included in each of the respective first plurality of structures are at least one of sized or shaped such that p-metal extensions included in each of the respective first plurality of structures and trenches included in each of the respective first plurality of structures do not overlap."  "Wherein vias included in each of the respective second plurality of structures are at least one of sized or shaped such that such that p-metal extensions included in each of the respective first plurality of structures and trenches included in each of the respective second plurality of structures do not overlap."  Kumei discloses, "Wherein vias included in each of the respective first plurality of structures are at least one of sized or shaped such that p-metal extensions included in each of the respective first plurality of structures and trenches included in each of the respective first plurality of structures do not overlap" (p. [0025] and Fig. 2, pts. 110 and 114, where inclusion of a via such as 114 associated with electrode 110 as in Kumei in a device such as Thornton produces this arrangement because none of the noted elements overlap in Figure 14 of Thornton).  "Wherein vias included in each of the respective second plurality of structures are at least one of sized or shaped such that such that p-metal extensions included in each of the respective first plurality of structures and trenches included in each of the respective second plurality of structures do not overlap" (p. [0025] and Fig. 2, pts. 110 and 114, where inclusion of a via such as 114 associated with electrode 110 as in Kumei in a device such as Thornton produces this arrangement because none of the noted elements overlap in Figure 14 of Thornton).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thornton with the teachings of Kumei for the reasons provided above regarding claim 8.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (Wang, US Patent 5,727,014) is cited for teaching that the individual VCSEL electrodes within a VCSEL array may have different shapes and orientations.
Jewell (US Patent 5,729,566) is cited for teaching a VCSEL employing multiple discrete electrode pads connected by interconnects.
Chua (US Pub. 2005/0019973) is cited for teaching a VCSEL array with closely spaced emitters and non-overlapping trenches.
Johnson (US Pub. 2006/0045162) is cited for teaching a VCSEL with trenches formed as portions of a circle.
Omori et al. (Omori, US Pub. 2006/0227836) is cited for teaching that the individual VCSEL electrodes within a VCSEL array may have relatively displaced electrodes.
Nishida (US Pub. 2008/0240196) is cited for teaching that the individual VCSEL stacks within a VCSEL array may have relatively different diameters.
Hatakeyama (US Pub. 2010/0054290) is cited for teaching a VCSEL employing trenches of shape similar to the trenches of the disclosed invention.
Gronenborn et al. (Gronenborn, WO Pub. 2012-059850) is cited for teaching that the individual VCSEL electrodes within a VCSEL array may have different shapes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828